Case: 21-40128     Document: 00515902123         Page: 1     Date Filed: 06/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 16, 2021
                                  No. 21-40128
                               Conference Calendar                      Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Hernan Garcia-Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:20-CR-1687-1


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Hernan Garcia-
   Hernandez has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Garcia-Hernandez has filed a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40128     Document: 00515902123          Page: 2   Date Filed: 06/16/2021




                                   No. 21-40128


   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Garcia-Hernandez’s response. We concur
   with counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2. Garcia-Hernandez’s
   pro se motion for appointment of new counsel is DENIED as untimely. See
   United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                        2